Judgment affirmed, with costs. Certain findings of fact modified and new finding *1034made. Memorandum: The court has found on sufficient evidence that the policy-on the date it became effective was not written in accordance with the instructions previously given on behalf of the insured to the defendant’s agent and that the insured previous to the plaintiff’s accident had no knowledge of the discrepancy and that before the accident the defendant had in no way waived the right to have the mistake corrected by reformation of the policy. The findings in the decision as now modified are in our opinion sustained by the evidence and the conclusions of law find full support in the facts found. All concur. (The judgment is for plaintiffs in an action by judgment creditors under a liability insurance policy.) Present — Sears, P. J., Lewis, Cunningham, Taylor and Dowling, JJ. [170 Misc. 295.]